IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                  DIVISION ONE
THE STATE OF WASH NGTON,                        )      No. 78359-9-I

                               Respondent,

                     v.                         )      UNPUBLISHED OPINION

DWAYNE DARNELL FISHER,

                               Appellant.      )       FILED: July 29, 2019

           SCHINDLER, J.   —   A jury convicted Dwayne Darnell Fisher of residential burglary

and second degree theft. On appeal, Fisher argues sufficient evidence does not

support the convictions. Because sufficient evidence supports the jury convictions, we

affirm but remand to strike the DNA1 fee.

                                               FACTS

           In September 2016, roommates Ariechell Palad, Fernando “Jordan” Lavides, and

Curtis Albin moved into a two-story house in SeaTac on a cul-de-sac. There are ‘two

different entrances” to the main house. The front entrance is a “heavy wood door” with

“a bolt on top,” a doorknob, and a screen door with “a locking mechanism.” The back

entrance to the kitchen has a “sliding glass door” with a lock.




       1   Deoxyribonucleic acid.
 No. 78359-9-112

          There is an attached single-car garage with an interior door to the house. The

garage has two exterior doors. A manual “swing” garage door that opens in the front

and another door “that leads to the backyard.” The garage door to the backyard has a

“straight bolt latch.” The backyard is fenced. Palad, Lavides, and Albin kept a car, a

motorcycle, car tools, and gardening tools in the garage.

          On April 28, 2017, Palad came home from work around 2:00 p.m. Palad noticed

that the fence gate “was wide open.” Palad “thought that my roommates had c[o]me

home early to do some yard work.” Palad “didn’t see anyone” in the yard and went

inside the house. The sliding glass door at the back entrance was “[wjide open” and “all

of the drawers and cabinets in the kitchen were wide open.” Palad went upstairs and

saw “all of the bedroom doors were wide open.”

       Palad checked the downstairs. “{A]ll of the doors and the one leading to the

garage were wide open.” The interior door from the house to the garage was “kicked

open” and the door “was on the floor.” The exterior garage door to the backyard was

“forcibly shoved in” and the bolt latch was “broken off.   .   .   completely.”

       Palad called the police and then called Lavides and Albin. Lavides and Albin left

work early and came home. Palad asked some neighbors whether “they noticed

anything suspicious” but “[t]hey didn’t hear anything.”

       King County Sheriff Deputy Jacob Fritz asked Palad, Lavides, and Albin to “start

writing down a list of items that they immediately knew were missing from their house.”

Deputy Fritz took photographs of the house. Deputy Fritz obtained fingerprints from

various surfaces, including the handle of the door “leading from the garage into the

house.”


                                             2
No. 78359-9-1/3

        The King County Regional Automated Fingerprint Identification System

processed the fingerprint obtained from the interior garage door handle. The fingerprint

matched Dwayne Darnell Fisher.

        The State charged Fisher with residential burglary and theft in the first degree.

Fisher pleaded not guilty.

        Palad, Lavides, Albin, Deputy Fritz, and latent print examiner Cynthia Zeller

testified at trial. The court admitted into evidence photographs of the house and copies

of the latent fingerprint card and Fisher’s fingerprint card.

        Palad testified that she was the last roommate to leave the house on April 28.

Palad said, “Everything was closed” and she locked the front door when she left for

work.

        Palad testified that when she walked through the house, she noticed the 52-inch

flat-screen television was still there but “everything else wasn’t.” Palad testified that her

laptop, camera, GoPro, iPod, and passport were stolen.

        Palad testified that they did a lot of “garden work” because “our yard was really

large and there was about, like, four         —   three to four trees. So it being springtime we

were clearing out a lot of yard, like, debris from wintertime.” Palad testified that they

keep gardening tools in the garage. Palad said the door they primarily used to enter

and exit the garage was the interior door “between the house and garage.”

        Palad testified that she did not know Dwayne Fisher. Palad testified that it was

not “common    .   .   .   to have a lot of people in the house” that she did not know. Palad

said, “The only ones I was semi unfamiliar with were Jordan’s coworkers. But even




                                                     3
 No. 78359-9-1/4

 then I had met them, like, at least two to three times.” Palad testified that it was not

 ‘possible that the Defendant in this case was one of those people.”

        Lavides testified that when he walked into the house,             “[ut was ransacked.”
 Lavides said it “looked like the back door was kicked in by the garage, rooms were a

 mess, everything was thrown all over the place.”

        Lavides testified that his two “subwoofers were missing” from the garage and a

“sub box that was out on the balcony” was stolen. Lavides testified that his Sony

PlayStation 4 was “missing” with the “three maybe four” games that he downloaded

“digitally through PlayStation stores.” Lavides said the guitar “given to me by my dad”

was stolen. Lavides testified that he “had tools that were missing,” including “ratchets,”

“some expensive wrenches,” “a torque wrench,” and “a couple other smaller tools.”

       Lavides testified that he went into the garage “on occasion” and “moved stuff

around or to work on my car.” Lavides testified, “I would go in there probably at least

once a week.” Lavides said he entered and exited the garage “through the interior” door

from the house.

       Lavides testified that they did not have “large groups of people over to the house

    [,] just a couple co-workers from work.” Lavides testified that he did not “know
anybody by the name of Dwayne Fisher” and did not recognize the defendant. Lavides

said Fisher did not “have permission to be in     .   .   .   [his] home” at any time.

       Albin testified that in his room, “there was clothes all over the floor that weren’t

there when I left. There’s marks on my door and mainly just it was a lot messier than

when I left.” Albin testified that his “collector’s edition” PlayStation 4 was stolen with

“[a]ll the accessories for it, so, like, headsets, the controllers and the PlayStation


                                              4
 No. 78359-9-1/5

 camera thing.” Albin testified that “[ajIl of the games for it were gone” and he “had about

 15 games and each one cost anywhere from, like, $40 to $60.” Albin testified that “lots

of cash” was stolen from his room, totaling “a little over a thousand.” Albin said his “new

power drill,” a “brand-new bed sheet set,” and his coin jar with approximately $100

worth of coins was stolen.

        Albin testified that he did “gardening” at the house “[o]nce or twice a month.”

Albin said he would “[u]sually” use the interior door from the house to the garage to get

the gardening tools. Albin testified that when he was done doing yard work, he would

“go through the interior, close the garage, and make sure all the tools were back inside.”

       Albin testified, “Every once in a while Jordan would have a party with maybe six

or seven people, but nothing ever larger than that.” Albin said that Fisher was not “one

of those people” that Lavides invited to the house. Albin testified that he did not “know

anybody by the name of Dwayne Fisher.” Albin said Fisher did not “look familiar” and

did not “have permission to be in [his] home.”

       Deputy Fritz testified that there were “pry marks” on the front door that “indicated

maybe someone tried to pry the door open.” Deputy Fritz testified that there were pry

marks on the “sliding glass door” on the “back side of the residence.”

       Latent print examiner Zeller testified that she has analyzed “hundreds of

thousands” of fingerprints and never “found one fingerprint from one person to be

identical to the fingerprint of another person.” Zeller testified that there are “three

different levels of detail” in a fingerprint comparison—”the ridge flow and pattern type is

Level 1. The ending ridges and dividing ridges is Level 2. And       .   .   .   Level 3   .   .   .   are

called incipients,” which are “ridges that didn’t fully form.” Zeller testified, “[Y]ou couldn’t


                                               5
 No. 78359-9-1/6

 get an identification   .   .   .   just based on Level 1” but an identification can be made “on

 Level 1 and 2” because “it’s the Level 2 that is detail that you can use that will identify a

specific person or source.”

         Zeller examined the latent print that Detective Fritz obtained from the interior

garage door. Zeller said the “quality of the print was good.” Zeller testified that she

analyzed the “latent impression” and saw Level 1 detail,” “lots of Level 2 details,” and

“some Level 3 detail.” Zeller compared the latent fingerprint to the known print of

Dwayne Fisher and found 20 matching data points. Zeller concluded that the latent

impression from the interior garage door and the known impression from Fisher were a

match.

         Zeller testified that on “non-porous” materials like “plastics, metals, [and] glass,”

fingerprints will ‘be more fragile because they’re on the surface of the item.” Zeller

testified that on a metal doorknob, “the print would be on the surface of it” and it would

be “easy to wipe that away.” Zeller said that ‘if somebody else touched in the same

spot as that fingerprint,” then “[m]ost likely it would be wiped away.”

         At the close of the State’s case-in-chief, defense counsel moved to dismiss the

charges based on insufficient evidence. Defense counsel argued, “The State’s

evidence comes down to one partial print found                      .   .   .   on the scene of the crime” and the

“trier of fact could not reasonably infer that the fingerprint could have only been

impressed at the time the crime was committed.” Defense counsel argued the evidence

showed “we don’t know how long fingerprints last” and it is “very possible that the

fingerprint could have gotten there           .   .   .   prior to the residents living there.”




                                                               6
 No. 78359-9-1/7

          The prosecutor argued the jury could find that “it’s not reasonable that a

fingerprint could have lasted” on the door handle after the roommates moved into the

 house. The prosecutor argued the evidence showed that the roommates “did use very

commonly          .       .       .       the door that the fingerprint was found on,” “[tjhey would use that door to

get into the garage, and they would use that door to reenter the house.” The prosecutor

argued, “None of them know of him. None of them know anybody by his name. None

of them know anybody that looks like him. And nobody else had access to their home.”

        The court denied the motion to dismiss. The court concluded that “significant

testimony” showed “there were limited number of people who had access to this house

within the prior eight months, that no one named Mr. Fisher who was Mr. Fisher was

given permission to have access.” The court found there was “testimony from the

fingerprint examiner that on a hard surface like a doorknob the fingerprints, while they

could last indefinitely, would be likely to be wiped off.” The court ruled that “a

reasonable jury, in light of the testimony, could conclude that Mr. Fisher is guilty beyond

a reasonable doubt.”

       The court instructed the jury on residential burglary, theft in the first degree, and

the lesser included crime of theft in the second degree. At the request of defense, the

court instructed the jury on the lesser included charge of criminal trespass in the first

degree.

          In closing argument, defense counsel argued, “[T]he evidence is a single

fingerprint   .       .       .       .   It’s a little portion of a single print” and “there’s no other evidence to

connect him to this crime.” Defense counsel argued a “little bit of a fingerprint” is not




                                                                        7
No. 78359-9-1/8

“good enough for you to be convinced beyond a reasonable doubt.” Defense counsel

argued that although the burglary ‘had to have happened in this window between 9:00

am. and 2:00 p.m.{,]   .   .   .   the fingerprint did not have to happen in that window.”

       The jury found Fisher guilty of residential burglary. The jury convicted Fisher of

the lesser included offense of theft in the second degree. Fisher appeals.

                                                ANALYSIS

Sufficiency of the Evidence

       Fisher contends sufficient evidence does not support the convictions for

residential burglary and second degree theft because the State failed to establish that

his fingerprint was impressed at the time of the crime.

       “‘When the sufficiency of the evidence is challenged in a criminal case, all

reasonable inferences from the evidence must be drawn in favor of the State and

interpreted most strongly against the defendant.’          “   State v. Johnson, 188 Wash. 2d 742,

762, 399 P.3d 507 (2017) (quoting State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d
1068 (1992)). Evidence is sufficient if after viewing the evidence in a light most

favorable to the State, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt. State v. Owens, 180 Wash. 2d 90, 99, 323 P.3d
1030 (2014). We consider both circumstantial and direct evidence as equally reliable

and defer to the trier of fact on issues of conflicting testimony, witness credibility, and

the persuasiveness of the evidence. State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d
970 (2004), affd, 166 Wash. 2d 380, 208 P.3d 1107 (2009).

       Fingerprint evidence alone is sufficient to support a conviction if “the trier of fact

could reasonably infer from the circumstances that it could only have been impressed at


                                                     8
 No. 78359-9-1/9

the time the crime was committed.” State v. Lucca, 56 Wash. App. 597, 599, 784 P.2d
572 (1990). To support a finding of guilt beyond a reasonable doubt in a “fingerprint-

only” case, the State must establish that the object upon which the fingerprint was found

was generally inaccessible to the defendant at a previous time. State v. Bridge, 91 Wn.

App. 98, 100, 955 P.2d 418 (1998). “‘While the government need not exclude all

inferences or reasonable hypotheses consistent with innocence,            .   .       .   the record must

contain sufficient probative facts from which a factfinder could reasonably infer a

defendant’s guilt, under the beyond a reasonable doubt standard.’                 “       Bridge, 91 Wn.

App. at 1002 (quoting Mikes v. Borg, 947 F.2d 353, 357 (9th Cir. 1991)).

          Here, the evidence established that the fingerprint was taken from the handle of

an interior door leading from the garage to the main house. Palad testified that

“[ejverything was closed” when she left the house on April 28. Palad, Lavides, and

Albin each testified that a large “swing” door and an exterior door to the backyard with a

“bolt latch” enclosed the garage. Albin testified that after using the garage, they made

sure to “close the garage.”

      The latent print examiner testified that a fingerprint on a metal doorknob is “easy

to wipe   .   .   .   away” and “[m]ost likely” would be wiped away if “somebody else touched in

the same spot as that fingerprint.” The overwhelming testimony established that Palad,

Lavides, and Albin used only the interior door to enter the garage. When they were

done using the garage, Palad, Lavides, and Albin would use the interior door to go back

into the house. The testimony showed that they used the interior door to the garage on

a regular basis and at least once a week.



      2   Alteration in original.

                                                     9
 No. 78359-9-I/ic

        Lucca is analogous. In Lucca, the defendant’s fingerprint was lifted from a piece

of broken glass from a window in the back of the residence. Lucca, 56 Wash. App. at 598.

Fences enclosed the window. Lucca, 56 Wash. App. at 598. No direct evidence showed

the print was made at the time of the burglary and no evidence placed the defendant in

the vicinity at the time of the burglary. Lucca, 56 Wash. App. at 599. But the resident did

not know the defendant and the defendant did not have permission to enter. Lucca, 56
Wash. App. at 601. The defendant offered no alternate explanation for how his prints

came to be on the glass and the window was in a location that was generally

inaccessible to the public. Lucca, 56 Wash. App. at 601. We concluded that the evidence

was sufficient to support the conviction. Lucca, 56 Wash. App. at 603. Here, as in Lucca,

there is no evidence of any reasonable explanation as to how Fisher’s fingerprint got on

the door handle. Palad, Lavides, and Albin all testified that they did not know Fisher, he

had never been to their house, and he did not have permission to be in the house.

       Relying on Bridge, Fisher contends the evidence did not “support the inference

that Fisher could only have accessed the home and left an imprint on the day of the

burglary.” In Bridge, the defendant’s fingerprint was found on a price tag affixed to a

newly purchased tool. Bridge, 91 Wash. App. at 101. The evidence showed the tool was

“purchased in an area open to the public.” Bridge, 91 Wash. App. at 101. The court

concluded that because the tool was “accessible to Mr. Bridge before being moved by

the victim to his barn,” the evidence was insufficient to reasonably infer that his

fingerprint could have only been impressed at the time of the crime. Bridge, 91 Wn.

App. at 101. In reaching this conclusion, the court specifically distinguished “between

moveable objects generally accessible to the public and fixed objects generally


                                             10
 No. 78359-9-1/1 1


 inaccessible to the public.” Bridge, 91 Wash. App. at 101. Unlike in Bridge, the door

 handle is a fixed object not accessible to the public.

         Viewing the evidence in the light most favorable to the State, we conclude the

jury could reasonably infer from the circumstances that Fisher’s fingerprint could have

only been impressed at the time the crime was committed.3

 DNA Fee

         Fisher contends and the State concedes that the panel should remand to strike

imposition of the $100 DNA fee because the State previously collected Fisher’s DNA

due to a prior conviction. We accept the State’s concession as well taken. See ROW

43.43.7541; State v. Ramirez, 191 Wash. 2d 732, 747, 426 P.3d 714 (2018).

        We affirm the convictions but remand to strike the DNA fee in the judgment and

sentence.



                                                        ~L~L                               (~
WE CONCUR:




_________________                                                    AL




          ~ Because sufficient ev dence supports the residential burg ary conviction, we need not address
Fisher’s argument that the court erred by denying the motion to dsmiss the charge of residential burglary
for insufficient evidence.

                                                   11